                 Case 3:19-cr-00517-WQH Document 11 Filed 01/18/19 PageID.36 Page 1 of 1

(Rev. 8/19/16)
                                                                                                          FILED
                                               UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA                               JAN 1 8 2019
                                                                                                     CLERK -       iSTRICT COURT
                                                                                                  SOUTHERN -       R T OF C1\UFORNIA
 UNITED STATES OF AMERICA,                              Plaintiff,   )   CRIMINAL CASE N         •BY                          DEPUTY
      v.                                                             )
                                                                     )   ORDER AND CONDITIONS OF \             C\ Mi 9'
                                                                                                           :Q~:)­
fl ,,,riA
LX
                   I! J ') .l...J.c>   tJ ~)lf..·\ efendant.
                                          _JllKCAfi 1l
                                                                     )
                                                                     )
                                                                         MATERIAL WITNESS PRETRIAL RELi:ASE:

                                                           -
                                                   D.




           r     tC. ctUuL\L...                                          BAIL (18 U.S.C. §§ 3142(c), 3144)

 A hearing was held to determine pretrial conditions of release of Material Witness
pursuant to 18 U.S.C. §§ 3142, 3144. The FederalJudge determined an unconditional relea e pursuant to 18 U.S.C.
§3 l 42(b) is not sufficient to assure the appearance of the material witness. Thus, conditions of pretrial release are necessary
pursuant to 18 U.S.C. §§3142(c), 3144. Good cause appearing,
         IT IS ORDERED that the material witness shall be released subject to the condition that the material witness: (a)
not commit a federal, state or local crime during the period of release, (b) make all court appearances, (c) testify
honestly and truth/ully, and (d) comply with the conditions itemized below, as indicated by ( v?, in accordance with 18
U.S.C. 3142(c)(2):
STAND ARD CONDITIONS:
~ 1. ~strict travel to 0 San Diego County, O, Southern District of California, 0 Central District of California,
           ~State of California, 0 United States,~ Do not enter Mexico, 0 other: _ _ _ _ _ _ _ _ _ _ _ __
~       2. report for supervision to Pretrial Services Agency (PSA) as directed by the assigned PSO and pay for the
           reasonable costs of supervision in an amount determined by PSA and approved by the Court;
~       3. not possess or use any narcotic drug or controlled substance, (defined in 21 U.S.C. §802), without a lawful
           medical prescription;
~       4. not possess any firearm, dangerous weapon or destructive device during the pendency of the case;
~       5. read, or have explained, and acknowledge understanding of the Advice of Penalties and Sanctions Form;
~   6. provide a current residence address and phone number prior to release and keep it current while case is
        pending;
~ 7. satisfy any agency conditions required to legally remain in the United States during the pendency of the
        criminal proceeding;
~ 8. surrender to the United States Marshal's Service or the Department of Homeland Security as directed by the
        Court, Pretrial Services, the attorney or agent for the United States, or counsel for the material witness.
ADDITIONAL CONDITIONS:
~ 9. execute a personal appearance bond in the amount of$ 5tJD{_) secured by a 10% cash deposit.
    10. execute a personal appearance bond in the amount of$                             secured by:
               0 a trust deed to the United States on real estate approved by a Federal Judge;
               0 the co-signatures of _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Financially responsible (related) adults;
               0 Nebbia Hearing 0 Exam of Sureties 0 Other:
               0 a cash deposit of$_ _ _ _ _ _ _ __
        11. provide the court with: 0 A cash bond and/or 0 execute a bail bond by an approved solvent corporate surety
             in the amount of$                        that covers ALL conditions ofrelease (not just appearances).
         12. other conditions:




 Dated:
                                                                         Federal Judge, Honorable Linda L. Lopez
